Motion Granted and Order filed June 21, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00194-CR
                              NO. 14-18-00195-CR
                              NO. 14-18-00196-CR
                              NO. 14-18-00197-CR
                                ____________

             DARIOS TRAMAIN CRAYTON-SCOTT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the 228th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 1484225, 1511723, 1511724, and 1511725

                                     ORDER
      Appellant’s court-appointed counsel filed a brief in which she concludes these
appeals are wholly frivolous and without merit. Counsel filed a motion for appellant
to review the records so he may file a pro se brief if he chooses. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). The motion is GRANTED.
      Accordingly, we hereby direct the Judge of the 228th District Court to afford
appellant an opportunity to view the trial records in accordance with local procedure;
that the clerk of that court furnish the records to appellant on or before July 6, 2018;
that the clerk of that court certify to this court the date on which delivery of the
records to appellant is made; and that appellant file his pro se brief with this court
within 30 days of that date.



                                   PER CURIAM




                                           2